Allen, J.
(dissenting): 1. In State, ex rel., v. Weber, 88 Kan. 175. 127 Pac. 536, this court held, as stated in the syllabus:
“The transmission of an electric current by wire on a highway in order to furnish light', heat and power to the inhabitants residing along such electric line is a legal and proper use of a highway.
“A person may build and maintain such a line on a rural highway without having obtained a franchise or special license from any officer, providing it is done in a way that will not seriously impede or endanger public travel or unnecessarily interfere with the reasonable use of the highway by other members of the public and there is no invasion of the rights of the owners of abutting lands.
“If such a line should be so built and maintained' as to substantially interfere with the legal and proper use of the highway by others of the public, or if the appliances set upj and used in the highway constituted a nuisance, the state, at the instance of the attorney-general or county attorney, might maintain an action to enjoin the continuance of the nuisance or the further illegal use of the highway.”
In the opinion it was stated: “The highway belongs to the public and all of the public is entitled to the use of it. However, everyone must use it in a reasonable manner so as not to impede travel, transportation or communication, or interfere with its reasonable use by other citizens.” (p. 181.)
*605In the opinion it was further stated:
“What is an unreasonable use of the highway and whether the means and appliances employed by those using it constitute an obstruction or nuisance is ordinarily a question of fact. All who use it' must respect the rights of the public. The right of the public to the use of it is subject to reasonable and necessary limitations. Eveiy use may affect others to some extent, but not every use which may cause some inconvenience to others can be regarded as a nuisance or an unreasonable use which would justify an action by the state to enjoin the use. Unless there is something more than a technical obstruction, something which amounts to a substantial interference with the rights of others, there is no ground for an injunction.
“According to the record presented here there is no unreasonable interference with the rights of any one on the highway in question. It appears that the line is being erected with the best of materials, in the safest and most approved manner, and is being constructed so that it will not interfere with travel, transportation or any other legitimate use of the highway. It may be that it would be the better policy for the legislature to regulate the building of such lines on rural highways and place the control of them in some public officer who would fix the conditions on which the line should be constructed and maintained, but until such provision is made any person may, without special permission, make a reasonable use of the highway to transmit electric currents upon wires for the purpose of furnishing to consumers light, heat or power, providing it is done so as not to constitute a nuisance or interfere with the rights of other members of the public.” (p. 182.)
The Weber case was decided in 1912. Sections 66-183 and 66-184 were enacted in 1917, and incorporated in the revision of the statutes in 1923. Following the suggestions in the Weber case, the statute gave the commission power to formulate rules to fix; the conditions upon which lines should be constructed and maintained.
But where in the statute is there a provision which gives the first utility that strings its wires on the highway a vested right in the earth beneath or in the circumambient air above? Where in the statute is there an intimation that the senior licensee by its prior occupancy is entitled to a monopoly? Where in the statute do we find a declaration that among competing utilities, priority in time gives priority in right?
Suppose the applications of the telephone company and the rural electric were filed on the same day. Suppose further, the plans and specifications of the telephone company called for a grounded system, and the plans and specifications of the rural electric called for equipment modern in all respects — could the telephone company urge that the rural electric should either pay the amount necessary *606to modernize the equipment of the telephone company, or failing to do so that it would be barred from the use of the highway? Few would so contend, but in the final analysis that is the position of the telephone company. If prior occupancy gives the telephone company a vested right in the earth and air, or a monopoly to use the highway, their contention must be sustained.
In effect, the telephone company is asking the commission to award it damages in the sum of seven thousand dollars. This contention is made although the commission is without jurisdiction to award damages, and neither a negligent nor willful invasion of its rights is either alleged or proved. As I read the record, the order of the commission was neither unreasonable nor unlawful, and should be sustained.
2. The wire-stringing rules of the commission, relating to the construction and maintenance of wire lines upon, along or across the public highways of the state, promulgated and known as docket No. 1944, appear to cover the subject of inductive interference.
Rule 105 therein defines “electrical supply lines,” “communication lines,” “voltage,” “circuit,” “grounded,” “insulated,” “conductor,” and other terms, including the following:
“S. Inductive exposure means a situation of proximity between supply and communication circuits under such conditions that inductive interference must be considered.
“T. Inductive interference means an effect arising from the characteristics and inductive relations of supply and communication systems of such character and magnitude as would prevent the communication circuits from rendering service satisfactorily and economically if methods of inductive coordination were not applied.
“U. Inductive coordination means the location, design, construction, operation and maintenance of supply and communication systems in conformity with harmoniously adjusted methods which will prevent inductive interference.”
Rule 201 provides:
“Each utility operating a system of overhead communication or supply lines shall construct and maintain its system of lines in a reasonably safe condition. Such systems and all appurtenances thereof shall be constructed in conformity with good modern practice.”
Rule 204 provides:
“A. Utilization of the highways is essential to the economical and efficient extension, operation and maintenance of supply and communication services. To avoid unduly increasing the number or difficulty of situations of proximity incident to the use of the same highway by two or more different kinds of facilities, all lines should, in general, be located as follows:
*607“3. All supply and communication lines and other facilities covered by these rides shall be so located, constructed and operated as not to contribute, now or later, to increasing the number or difficulty of crossings, conflicts, or inductive exposures beyond those necessary for the rendering of the respective services.” (Italics inserted.)
In the findings of the court appears the following:
“Upon oral argument before the court, counsel for all parties interested in this appeal stated that the wire stringing rules promulgated by the State Corporation Commission, pursuant to the statute, and as disclosed by docket 1944 of the commission, which the court has examined, did not cover', and do not now cover ‘inductive interference’ but merely physical interference.”
The following passage also appears in the findings of the court:
“If the parties to this appeal feel and contend that the wire stringing rules promulgated by the commission, docket 1944, do cover ‘inductive interference’ and that the commission considered they had the right to and did prescribe rules-and regulations concerning ‘inductive interference,’ and that they considered and exercised such rights in this case, then the court’s conclusion that the order of the commission was unlawful will not be effective and the court rules that the order of the commission is not unlawful if their mies and regulations cover ‘inductive interference.’ ”
It is clear, therefore, the rules set forth in docket No. 1944 were considered by the district court as well as by the commission.
What disposition should be made of the appeal? Under our statute G. S. 1935, 60-3317, this court is directed to render such final judgment as it deems justice requires.
The rules adopted by the commission as required by our statute G. S. 1935, 66-183, pertain not only to physical construction but to inductive coordination. While these rules establish only general principles for the prevention and solution of inductive interference problems, is this court in a position to say the rules so promulgated are inadequate? From the. testimony in the record it is clear that inductive interference depends upon so many factors that an attempt to formulate in detail a set of inflexible rules would appear to be impracticable.
It seems strange that we should hold the order of the commission unlawful because the commission failed to formulate rules as to inductive interference, when the rules above quoted adequately cover that question.